DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 08/01/2022. Claims 1, 8, 10-12 and 17-20 have been amended in this submission, while no new claims have been added or cancelled. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	With regards to the rejection under 35 U.S.C. 101, the Applicants arguments in conjunction with the newly amended claim limitations have been fully considered and they are persuasive. This rejection is therefore withdrawn. 

With regards to the prior art rejections, the Applicants arguments pertaining to the newly amended claim limitations have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments presented in this latest submission. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Application Publication # 2020/0104362) in view of Hall (U.S. Patent Application Publication # 2020/0302019 A1).

Regarding claims 1, 12 and 20, Yang teaches a computer implemented method for determining intent of a user in a chatbot conversation the method comprising receiving a task configuration mapping tasks to entity types (Para 43, teaches determining the user's intent based on natural language input. Para 259, teaches that said system is configured with a named entity model and knowledge base such that system 800 determines a domain corresponding to received natural language input e.g., using the techniques and components and the corresponding domain defines entity types; tasks such as "searching for and playing media items" or "searching for geographical locations" are mapped to the entity types "songs, movies, books, video games etc." within the media domain);

receiving an entity configuration mapping entity types to methods for determining entities of each entity type (Para 260, teaches that the system is configured with a named entity model and knowledge base such that “system 800 determines, based on the natural language input, one or more respective values for one or more respective properties of the domain”, and the properties of the domain are used in identifying the named entities, as in the example of the media domain, where “first and second values of "Cheap of You" and "Ed Sheeran" are respectively determined for the media domain properties music Title and music Artist. In some examples, at least one of the values represents a named entity e.g., the first value "Cheap of You" represents the named entity "Shape of You");

receiving a natural language sentence from a user in a chatbot conversation (Para 3, teaches that a user can provide a speech input containing a user request to a digital assistant operating on an electronic device);

predicting an intent of the natural language sentence using an intent detection model, the intent representing a task requested by the user via the natural language sentence (Para 40, teaches interpreting natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent);

identifying one or more entity types corresponding to the requested task from the task configuration (Para 259, teaches that the system 800 determines a domain corresponding to received natural language input e.g., using the techniques and components” and the corresponding domain defines entity types, tasks such as "searching for and playing media items" or "searching for geographical locations" are mapped to the entity types "songs, movies, books, video games etc. within the media domain);

for each identified entity type, determining an entity of the entity type by executing the methods corresponding to the entity type specified in the entity configuration (Para 260, teaches that the system 800 determines, based on the natural language input, one or more respective values for one or more respective properties of the domain, and the domain, e.g. entity type, is used in identifying the named entities, as in the example of the media domain, where “first and second values of "Cheap of You" and "Ed Sheeran" are respectively determined for the media domain properties music Title and music Artist. In some examples, at least one of the values represents a named entity e.g., the first value "Cheap of You" represents the named entity "Shape of You");

performing the requested task based on the determined entities; and sending a response based on the performed task to the user in the chatbot conversation. (Para 41, teaches that in response, the digital assistant can acknowledge the request by saying "Yes, right away," and then send a suitable calendar invite on behalf of the user to each of the user's friends listed in the user's electronic address book);

However, Yang may not explicitly detail the limitation wherein the intent detection model is trained over a neural network using a labeled data set comprising natural language requests. This is taught by Hall (Para 60 and figure 4, teach a language model that will be used with the public labeled data to train a deep learning model. The general approach of consuming a language model is to produce a contextualized embedding for each word in the labeled data. This contextualized embedding may be used with other text-based features as the input to our neural network for training, which finally produces a deep learning-based intent triggering model).

Yang and Hall can be considered as analogous art as they belong to a similar field of endeavor in neural network-based dialog systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Hall (intent detection model trained over a neural network using a labeled data set comprising natural language requests) with those of Yang (Use of neural networks for dialog systems) so as to provide a more dynamic solution that utilizes an example-based alternative to build and train a dialog bot incrementally (Hall, para 20). 
	
As to claims 12 and 20, CRM claim 12 and system claim 20 and method claim 1 are related in the steps of claim 1 method, with each claimed element's function corresponding to the claimed CRM step. Accordingly claims 12 and 20 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Yang teaches a processor and a computer-readable storage medium (Para 6).

Regarding claims 2 and 13, Yang teaches determining an entity of an entity type comprises determining an entity pool comprising one or more candidate entities and eliminating one or more entities from the entity pool based on one or more hints specified in the entity configuration (Para 272, teaches that candidate representations of a named entity are determined by the named entity model and the model further determines respective rankings and/or confidence scores, for each value of the plurality of values. The respective ranking for a value represents a confidence e.g., confidence score, that the value correctly represents a named entity e.g., such that a higher ranked value more likely correctly represents a named entity than a lower ranked value, and the respective rankings and/or confidence score serves as one kind of hint that to eliminate candidates in determining the named entity).

Regarding claim 3, Yang teaches wherein a hint specifies a data type for the entity type, wherein an entity is eliminated responsive to determining that the entity has a data type different from the data type specified as the hint (Para 276, teaches that the rankings are used to determine correct representations of named entities and “named entity model 804 uses information from knowledge base 806 e.g., indicating that a value corresponds to a song, an artist, an album, etc. i.e. data type, when determining one or more values and/or their respective rankings).

Regarding claims 4 and 14, Yang teaches determining whether an entity pool has a plurality of entities; responsive to the entity pool including a plurality of entities generating a question for confirming the value of the entity with the user 
and sending the generated question to the user (Para 242, teaches that in order to complete a structured query, task flow processing module 736 needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When task flow processing module 736 invokes dialogue flow processing module 734 to determine the "party size" and "date" information for the structured query associated with the domain "restaurant reservation," dialogue flow processing module 734 generates questions such as "For how many people?" and "On which day?" to pass to the user. Para 287, further teaches that after displaying the natural language input "Play Cheap of You by Ed Sheeran,"…device 802 provides output e.g., audio output, asking "Did you mean play Shape of You by Ed Sheeran?" A user of device 802 may then confirm the modification e.g., by responding "Yes").

Regarding claims 5 and 15, Yang teaches an entity configuration specifying one or more names for an entity, further comprising selecting a named entity based on a user utterance that has a name matching the one or more names specified for the entity in the entity configuration, the named entity determined based on a named entity recognition model and determining the value of the entity based on the value of the selected named entity (Para 272, teaches that based on natural language input and/or determined respective values for domain properties, the machine learned model determines a plurality of values for a property of a domain. The value of the entity is determined by the named entity model in para 286 wherein named entity model 804 modifies the natural language input to include the correct representation. For example, the natural language input "Play Cheap of You by Ed Sheeran" is modified to "Play Shape of You by Ed Sheeran." In some examples, a corresponding domain and/or respective values for properties of the domain, is then determined for the modified natural language input. For example, the modified natural language input is processed as described in figures 7A-7C, to determine the corresponding media domain, the value "Shape of You" for the music Title domain property, and the value "Ed Sheeran" for the music Artist domain property).

Regarding claims 6 and 16, Yang teaches that the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on a match between the input sentence and the example sentence (Para 236, teaches that natural language processing module 732 is implemented using one or more machine learning mechanisms e.g., neural networks and Natural language processing module 732 can select one or more candidate actionable intents from the set of candidate actionable intents based on the determined intent confidence scores. Para 313, further teaches that a confidence score associated with a mapping indicates a likelihood that the mapping correctly maps an incorrect representation of a named entity to a correct representation of the named entity).

Regarding claims 7 and 17, Yang teaches predicting the intent of the natural language sentence comprises comparing the received natural language sentence with each of a set of example sentences and selecting the intent corresponding to one or more examples determined to match the received natural language sentence based on the comparison (Para 218, teaches that based on the speech recognition confidence scores, STT processing module 730 ranks the candidate text representations and provides the n-best e.g., n highest ranked candidate text representations to natural language processing module 732 for intent deduction. Para 219, further teaches that only the highest ranked candidate text representation is passed to natural language processing module 732 for intent deduction).

Regarding claims 8 and 18, Yang teaches receiving a chatbot configuration specifying a set of candidate intents, wherein a candidate intent corresponds to a task performed by an online system in response to user requests received via the chatbot (Para 234, teaches that natural language processing module 732 selects one of the actionable intents as the task that the user intended the digital assistant to perform);

wherein the chatbot configuration specifies a set of example sentences for each candidate intent and the intent detection model determines the intent of the received natural language sentence by using the neural network to match the received natural language sentence with example sentences for candidate intents specified in the chatbot configuration (Para 218, teaches that based on the speech recognition confidence scores, STT processing module 730 ranks the candidate text representations and provides the n-best e.g., n highest ranked candidate text representations to natural language processing module 732 for intent deduction. Para 236, further teaches that based on the candidate text representation and the associated contextual information, the one or more machine learning mechanisms are configured to determine intent confidence scores over a set of candidate actionable intents. Said machine learning mechanisms include neural networks)

Regarding claims 10 and 19, Yang teaches that the method is performed by an online system, and the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration is specific to a tenant that performs a set of tasks using the multi-tenant system, each task from the set of tasks corresponding to a candidate intent specified in the chatbot configuration (Para 43, teaches that that the digital assistant server 106 communicates with external services 120 through networks 110 for task completion or information acquisition. Para 40, teaches that to act on an inferred user intent, the system performs one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible e.g., speech and/or visual form).

Regarding claim 11, Yang teaches maintaining, by an online system, a set of tasks based on the conversation with the user wherein a task from the set of tasks corresponds to an intent determined from a user utterance and selecting a task from the set of tasks and performing the task (Para 241, teaches a task flow processing module 736 configured to receive the structured queries from natural language processing module 732, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request…the various procedures necessary to complete these tasks are provided in task flow models 754. Para 247, further teaches that where task flow processing module 736 receives multiple structured queries from natural language processing module 732, task flow processing module 736 initially processes the first structured query of the received structured queries to attempt to complete the first structured query and/or execute one or more tasks or actions represented by the first structured query. In some examples, the first structured query corresponds to the highest ranked actionable intent).

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hall and in further view of Johnson (U.S. Patent Application Publication # 2021/0082424).

Regarding claim 9, Yang and Hall do not teach training the network with a training dataset including example sentences. Johnson teaches training the neural network using training dataset including example sentences with known intents (Paragraphs 76-77, teach that the dataset D is used to train the neural network, and para 115 further teaches that the training set D consists of the set D of keys, i.e. example sentences and values, i.e. intents).

Yang, Hall and Johnson are combinable because they both teach determining the intent of natural language input in a dialog system. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network laid out in Yang and Hall with the use of example sentence to train the neural networks in the match function of Johnson. One would be motivated to do because to determine how well the “received input spoken utterance matches a stored sample utterance” (Johnson, para 75).

Conclusion

5.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Sarikaya (U.S. Patent Application Publication # 2014/0278355 A1), Lipka (U.S. Patent Application Publication # 2020/0184307 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)